Case: 18-50390      Document: 00514721679         Page: 1    Date Filed: 11/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-50390                         November 13, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROSARIO DIVINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CR-889-1


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Rosario Divins, federal prisoner # 30034-280, seeks leave to proceed in
forma pauperis (IFP) on appeal from the denial of her Federal Rule of Criminal
Procedure 36 motion to correct a clerical error. By moving to proceed IFP,
Divins is challenging the district court’s certification decision that her appeal
was not taken in good faith because it is frivolous. See Baugh v. Taylor, 117




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50390      Document: 00514721679    Page: 2   Date Filed: 11/13/2018


                                  No. 18-50390

F.3d 197, 202 (5th Cir. 1997). Divins’s motion to file a supplemental brief is
GRANTED.
      Divins does not address the district court’s reasons for denying her IFP
motion or her Rule 36 motion. When an appellant fails to identify any error in
the district court’s analysis, it is the same as if the appellant had not appealed
that issue. Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987); see also FED. R. APP. P. 28(a)(8). Thus, Divins’s motion to
proceed IFP is DENIED, and her appeal is DISMISSED as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. Divins is WARNED that filing
repetitive or frivolous pleadings in this court could result in the imposition of
sanctions. These sanctions may include dismissal, monetary sanctions, and
restrictions on her ability to file pleadings in this court and any court subject
to this court’s jurisdiction.




                                        2